 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   JENNIFER ORELLANA,                                    Case No. 1:21-cv-00615 DAD JLT
12                  Plaintiff,                             ORDER TO SHOW CAUSE WHY
                                                           SANCTIONS SHOULD NOT BE
13          v.                                             IMPOSED FOR THE PLAINTIFF’S
                                                           FAILURE TO PROSECUTE THIS
14   MONSANTO COMPANY,                                     ACTION AND TO COMPLY WITH THE
                                                           COURT’S ORDERS; ORDER
15                  Defendant.                             CONTINUING THE MANDATORY
                                                           SCHEDULING CONFERENCE
16

17          The plaintiff initiated this action on April 13, 2021. (Doc. 1) The Clerk of Court issued

18   summons the same day (Doc. 2) The order setting the mandatory scheduling conference reads,

19          The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue
20          service of summons and complaint and dismiss those defendants against whom
            plaintiff(s) will not pursue claims. Plaintiff(s) shall promptly file proofs of service of the
21          summons and complaint so the Court has a record of service. Counsel are referred to
            F.R.Civ.P., Rule 4 regarding the requirement of timely service of the complaint Failure to
            timely serve the summons and complaint may result in the imposition of sanctions,
22          including the dismissal of unserved defendants.
23   (Doc. 3 at 1) However, the plaintiff has not filed proofs of service, and the defendant has not

24   appeared in the action. Though the plaintiff has alerted the Court that this case is related to a

25   Multidistrict Litigation proceeding in the Northern District of California (Doc. 4), there is no

26   information that the plaintiff has sought to join this action with the MDL. Therefore, the Court

27   ORDERS:

28   ///



                                                       1
 1          1.      No later than July 16, 2021, the plaintiff SHALL show cause why sanctions
 2   should not be imposed for the failure to prosecute this action and to serve the summons and
 3   complaint in a timely fashion as ordered. Alternatively, the plaintiff may file a proof of service
 4   demonstrating the summons and complaint has been served;
 5          2.      The scheduling conference is CONTINUED to August 16, 2021 at 8:30 a.m.

 6   Failure to respond may result in the Court recommending dismissal of the action.

 7

 8   IT IS SO ORDERED.

 9      Dated:     June 29, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      2
